DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 13 October 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2020 has been entered.
 Claims 1-20 are pending and under examination.

Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 


Ward et al., Kaduchak et al. and Lipkens I
Claims 1, 2, 4, 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US20090053686) in view of Kaduchak et al. (US20090162887) and Lipkens et al. (US20140011240), i.e. Lipkens I.
Ward et al. teach a method comprising flowing a suspension of particles in their acoustic device and applying an acoustic pressure such that a population of particles are acoustically focused, i.e. the particles are held in a certain position as a result of the acoustic pressure (e.g. acoustically focusing at least a portion of the population of particles from the first fluid to the second fluid as in para 0012, pg. 2; para 0073, pg. 7). 
Ward et al. teach an embodiment of their method wherein a wash buffer is introduced into the device after particles are introduced. Furthermore, they teach an embodiment wherein particles are washed before further analysis (e.g. Sample container 801 comprising sample particles 803, 807 and 809 is introduced to a flow cell 810. A transducer 811 provides acoustic wave to flow cell 810 to produced acoustically focused particle 815. Wash or other reagent 802 in introduced to flow cell 810. Particles 809 and 807 are acoustically focused into stream 805. The acoustically focused particle 815 exists with the wash stream 815 and is collected at collection/incubation site 819 as in para 0122, pg. 10; acoustic washing prior to analysis as in para 0147, pg. 13; Fig. 8).

Ward et al. teach reactants are also antibodies, aptamers and nucleic acids (e.g. para 0011, pg. 1).
Ward et al.  also teach using an acoustic flow cytometer to detect binding events (e.g. para 0020, pg. 2), wherein a particle comprises a detectable label (e.g. para 0025, pg. 3) and a reactant comprises a detectable label (e.g. para 0013, pg. 2; The analyte(i.e. reactant) having the short lifetime related signal comprises a ligand with a label associated therewith wherein the ligand binds with specificity to the analyte such that the particle and analyte and labeled ligand form a complex as in para 0036, pg. 5). 
In an embodiment, Ward et al. teach particles are released for collection (e.g. para 0196, pg. 17).
 As noted above, Ward et al. teach using acoustic focusing to hold a portion of a population of particles (e.g. para 0012, pg. 2).
 However, Ward et al. do not expressly teach providing a cluster of particles as required in claim 1.
 The asymmetric force field also yields repeatable orientations of particle clusters that are formed from the coalescence of multiple microspheres or cells (e.g. 'dumbbell' shapes from agglutination of two particles). Discrimination of particle clusters can be made easier by pulse shape analysis and angular scattering interpretation due to the unique induced orientation of the cluster relative to the scattering plane (e.g. central axis of the 'dumbbell' always parallel to the flow axis) as in para 0025, pg. 2; para 0043, pg. 5; claims 9 and 16).
As both Ward et al. and Kaduchak et al.  disclose methods using acoustic devices, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ward et al. comprising applying an acoustic wave to hold populations of particles to include applying an acoustic focusing to yield particle clusters as taught by Kaduchak et al.  because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of acoustic focusing using acoustic standing waves on particles.
Therefore, as Ward et al. teach introducing wash solution after the solution comprising particles is introduced in their device, the combined teachings of Ward et al. and Kaduchak et al.  render obvious the limitations: a method comprising flowing a liquid medium containing suspended particles along a flow path through a channel, applying an acoustic standing wave claim 1.
Ward et al. teach channels that are 340 micron in diameter (e.g. para 0095, pg. 8). Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the channel is a microchannel and a width of the microchannel is about 50 micrometers to about 2 millimeters as recited by claim 2.
Regarding claim 9:
 The instant specification discloses “The volume of the flow path is, for example, 0.05 to 100 mL, specifically 0.05 to 0.5 mL “ (e.g. para 0032, pg. 10), but does not disclose other parameters that define the flow path, such as how the volume of the flow path relates to the sample volume assayed in the claimed method. Therefore, “the volume of the flow path” is interpreted as the entire volume of a sample that flows through a channel in the claimed method.
 Therefore, the limitation “wherein the volume of the flow path is 0.05 to 100 mL” is interpreted to mean that the entire of volume of sample that assayed using the claimed method can vary from a volume 0.05 ml, i.e. 50 l, to a volume of 100 ml.
Ward et al. teach an embodiment in which a total sample volume of 100l is analyzed in an acoustic device (i.e. acoustic flow cytometer) (e.g. para 0336, pg. 28). 
Therefore, as Ward et al. teach a volume of 100l is flowed through an acoustic device for analysis, the combined teachings of Ward et al. and Kaduchak et al. render obvious the claim 9.
Ward et al. teach bead-based analysis comprising using magnetic and polymer beads (e.g. Example 6, pg. 22; Example 16, pg. 26-27). 
Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the held particle clusters are magnetic beads and polymer beads as required by claim 10.
Ward et al. teach antigen binds to an antibody on the particle (e.g. para 0012, pg. 2). Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the held particle clusters comprise a receptor molecule that binds an antigen as recited in claim 11.
Regarding claims 12-14:
Ward et al. teach a bead-based method of target molecule analysis using acoustic focusing to assay binding interactions between antibody-conjugated particles and antigens (e.g. para 0012, pg. 2).
Ward et al. also teach that monoclonal antibody binding can be analyzed by their method (e.g. para 0154, pg. 13). Furthermore, Ward et al. teach their method is used for stem cell analysis (e.g. para 0348, pg. 29).
Furthermore, Ward et al. teach an embodiment of analysis of binding of a panel of antibodies with T cells (e.g. immunophenotyping panels as in para 0247-0252, pg. 20) which comprises progenitor cell markers CD56 and CD34, i.e. stem cell markers(e.g. Table 1, pg. 20).

However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising analysis of binding of a panel of antibodies with T cells as well as stem cells as taught by Ward et al. to include monoclonal antibodies conjugated to particles as disclosed in a separate embodiment of Ward as a skilled artisan would have recognized the simple substitution of the antibodies in the immunophenotyping analysis or the stem cell analysis with monoclonal antibodies would yield the predictable outcome of a method of target molecule analysis using acoustic focusing.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method according to the combined teachings of Ward et al. comprising applying an acoustic wave to hold populations of particles, wherein particles comprise monoclonal antibodies that target T cell markers or stem cell markers to include applying an acoustic focusing to yield particle clusters as taught by Kaduchak et al.  because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of acoustic focusing using acoustic standing waves on particles.
Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the held particle clusters are microparticles having attached thereto a monoclonal antibody that specifically binds a cell surface marker as recited in claim 12.
claim 13.
Furthermore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: a stem cell surface marker as recited in claim 14.
Ward et al. teach bead arrays (e.g. para 0013, pg. 2). Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the held particle clusters form a suspension array as required by claim 15.
As Ward et al. teach reactants include antibodies, aptamers and nucleic acids (e.g. para 0011, pg. 1), the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: further comprising flowing a first biochemical reactant through the channel, where the first biochemical reactant is one or more of antibodies, aptamers and polynucleotides as required by claim 16.
Furthermore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the first biochemical reactant is a sample suspected of containing an antigen (e.g. para 0011, pg. 1) as required by claim 17.
As Ward et al. teach reactants, i.e. analytes, comprising a label (e.g. para 0013, pg. 2; para 0036, pg. 5), the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the first biochemical reactant comprises a detectable label as recited in claim 18.
Ward et al. teach particles are separated in exit bins (e.g. para 0196, pg. 17) and detected by flow cytometer (e.g. para 0013, para 0020, pg. 2). 
claim 19.
Ward et al. teach detection using flow cytometers (e.g. para 0013, para 0020, pg. 2). Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: further comprising providing the released held particle clusters to a flow cytometer as required by claim 20.
The combined teachings of Ward et al. and Kaduchak et al. disclose a method comprising flowing a solution of particles, applying the acoustic wave to hold and cluster suspended particles and flowing wash solution to remove materials from the held particle clusters. 
Furthermore, Ward et al. teach acoustic forces in terms of acoustic contrast of a first fluid and a second fluid (para 0011, pg. 1; para 0067, pg. 6).
 However, they do not teach the limitation: wherein the acoustic standing wave includes a lateral force component that is the same order of magnitude as an axial force component as required by claim 1.
Prior to the effective filing date of the claimed invention, Lipkens I disclose methods for suspending and holding particles (e.g. The acoustophoretic separation technology employs ultrasonic standing waves to trap, i.e., hold stationary, secondary phase particles in a host fluid stream as in para 0072, pg. 4) using a device comprising an acoustic resonator that maintains a three dimensional acoustic standing wave which comprises a lateral force that is the same order of magnitude as the axial force. Their device further comprises a transducer and a reflector, which reside on opposite sides of the flow chamber of the device (e.g. multi-dimensional 
 Lipkens I teach the advantages of their method over known acoustic technology, which yields a wave comprising a lateral force that is two orders of magnitude smaller than the axial force. The advantages include lower energy costs and excellent particle separation efficiencies (e.g. para 0071-0073, pg. 3-4).
Lipkens I teach the transducer of their device facilitates increasing particle concentration (e.g. such transducers generate a three-dimensional standing wave in the fluid that exerts a lateral force on the suspended particles/secondary fluid to accompany the axial force so as to increase the particle trapping capabilities of a acoustophoretic system as in para 0083, pg. 5). Furthermore, Lipkens I teach the transducer comprises acoustically transparent material and is in direct contact with the fluid (e.g. para 0098-0099, pg. 6).
Therefore, Lipkens I render obvious the limitation: method comprising flowing a liquid medium containing suspended particles along a flow path through a channel, applying an acoustic standing wave across the flow path to hold the suspended support particles at a point in the channel against the flow of the liquid medium to provide held  particles, wherein the acoustic standing wave includes a lateral force component that is the same order of magnitude as an axial force component as required by claim 1.
Furthermore, Lipkens I renders obvious the limitation: wherein the acoustic standing wave is a multidimensional acoustic standing wave as required by claim 4.
claim 5.
As Ward et al., Kaduchak et al.  and Lipkens I all disclose methods using acoustic devices, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ward et al. and Kaduchak et al. comprising applying an acoustic wave to hold particle clusters to include applying an acoustic standing wave comprising a lateral force that is the same order of magnitude as the axial force as taught by Lipkens I because Lipkens I teach the advantages of their method (e.g. para 0071-0073, pg. 3-4).

Ward et al., Kaduchak et al., Lipkens I and Lipkens II
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al., Kaduchak et al., and Lipkens I as applied to claims 1, 2, 4, 5 and 9-20 above, and further in view of Lipkens et al. ( IEEE sensors journal 8.6 (2008): 667-677), i.e. Lipkens II.
The combined teachings of Ward et al., Kaduchak et al., and Lipkens I as applied above are incorporated in this rejection.
The combined teachings of Ward et al., Kaduchak et al., and Lipkens I disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles. However, they do not teach claim 3.
Lipkens II teach that analysis of acoustic focusing on particle flow in macrochannels wherein the width of the channel is 0.5 inches or approximately 13 mm (e.g. 2nd para, Particle Trajectories in the Presence of Mean Fluid Flow section, pg. 675).
claim 3.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ward et al., Kaduchak et al., and Lipkens I to feature a macrochannel having a width of 13mm as taught by Lipkens II as a skilled artisan would have recognized the simple substitution of one type of channel with another would have yielded the predictable outcome of a method of target molecule analysis using acoustic focusing. 

Ward et al., Kaduchak et al., Lipkens I and Mitsakakis et al.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al., Kaduchak et al., and Lipkens I as applied to claims 1, 2, 4, 5 and 9-20  above, and further in view of Mitsakakis et al. ( JOURNAL OF MICROELECTROMECHANICAL SYSTEMS 17.4 (2008): pg. 1010-1019).
The combined teachings of Ward et al., Kaduchak et al., and Lipkens I as applied above is incorporated in this rejection.
The combined teachings of Ward et al., Kaduchak et al., and Lipkens I disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles. Furthermore, Lipkens I teach a component of the transducer of their device comprises acoustically transparent material.
However, they do not expressly teach claims 6 and 7.
st para, Introduction section, pg. 1010) are known in the art (e.g. capillary microtubes made of low-density polyethylene (Scientific Commodities, Inc.) for fluid inlet and outlet as in 1st para, Fabrication Process of Microfluidics–PDMS Processing and Replica Molding section, pg. 1014).
Therefore, Mitsakakis et al. render obvious the limitation: wherein the channel comprises an acoustically transparent material that is in communication with the flow path as required by claim 6.
Therefore, Mitsakakis et al. render obvious the limitation: wherein the acoustically transparent material is low density polyethylene as required by claim 7.
Therefore, as Ward et al., Kaduchak et al., Lipkens I and Mitsakakis et al.  all disclose methods using acoustic devices, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Ward et al., Kaduchak et al., and Lipkens I to feature channels comprising low density polyethylene as taught by Mitsakakis et al. as a skilled artisan would have recognized the simple substitution of one type of channel with another would have yielded the predictable outcome of a method of target molecule analysis using acoustic focusing. 
Regarding claim 8:
The instant specification discloses an acoustically transparent material has the advantage of increasing local concentrations of held particles (e.g. para 0039, pg. 11, instant specification).
 Furthermore, Mitsakakis et al. teach channels comprising low density polyethylene, which is an acoustically transparent material, they teach channels which inherently have the 
As noted above, the combined teachings of Ward et al., Kaduchak et al., and Lipkens I disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles.
Therefore, the combined teachings of Ward et al., Kaduchak et al., Lipkens I, and Mitsakakis render obvious the limitation: wherein the acoustically transparent material increases the local concentration of the held particle clusters as required by claim 8.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Furthermore the teaching of Kaduchak et al. is applied to show that a method of acoustic focusing is known in the art using an acoustic standing wave to align and orient particles to yield particle clusters.

Conclusion
No claims are allowable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639